
	

113 S1207 IS: Cameras in the Courtroom Act
U.S. Senate
2013-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1207
		IN THE SENATE OF THE UNITED STATES
		
			June 20, 2013
			Mr. Durbin (for himself,
			 Mr. Grassley, Ms. Klobuchar, Mr.
			 Cornyn, and Mr. Blumenthal)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To permit the televising of Supreme Court
		  proceedings.
	
	
		1.Short titleThis Act may be cited as the
			 Cameras in the Courtroom
			 Act.
		2.Amendment to
			 title 28
			(a)In generalChapter 45 of title 28, United States Code,
			 is amended by inserting at the end the following:
				
					678.Televising Supreme Court
				proceedingsThe Supreme Court
				shall permit television coverage of all open sessions of the Court unless the
				Court decides, by a vote of the majority of justices, that allowing such
				coverage in a particular case would constitute a violation of the due process
				rights of 1 or more of the parties before the
				Court.
					.
			(b)Clerical amendmentThe chapter analysis for chapter 45 of
			 title 28, United States Code, is amended by inserting at the end the
			 following:
				
					
						678. Televising Supreme Court
				proceedings.
					
					.
			
